 



Exhibit 10.2
Kansas City Southern
1991 Amended and Restated Stock Option
and Performance Award Plan
(as amended and restated effective as of August 7, 2007)

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
Article 1. Amendment and Restatement, Effective Date, Objectives and Duration
    1  
Article 2. Definitions
    2  
Article 3. Administration
    8  
Article 4. Shares Subject to the Plan and Maximum Awards
    10  
Article 5. Eligibility and General Conditions of Awards
    11  
Article 6. Stock Options
    14  
Article 7. Stock Appreciation Rights and Limited Stock Appreciation Rights
    17  
Article 8. Restricted Shares
    18  
Article 9. Performance Units and Performance Shares
    19  
Article 10. Bonus Shares
    20  
Article 11. Beneficiary Designation
    20  
Article 12. Deferrals
    20  
Article 13. Rights of Employees/Directors/Consultants
    21  
Article 14. Change of Control
    21  
Article 15. Amendment, Modification, and Termination
    22  
Article 16. Withholding
    22  
Article 17. Successors
    24  
Article 18. Additional Provisions
    24  

i



--------------------------------------------------------------------------------



 



KANSAS CITY SOUTHERN
1991 AMENDED AND RESTATED STOCK OPTION
AND PERFORMANCE AWARD PLAN
(AS AMENDED AND RESTATED EFFECTIVE AS OF AUGUST 7, 2007)
Article 1. Amendment and Restatement, Effective Date, Objectives and Duration
     1.1 Amendment and Restatement of the Plan. Kansas City Southern, a Delaware
corporation (the “Company”), has heretofore amended, restated and combined the
Kansas City Southern Industries, Inc. 1991 Amended and Restated Stock Option and
Performance Award Plan (as amended through September 18, 1997), the Kansas City
Southern Industries, Inc. 1993 Directors’ Stock Option Plan (the “1993 Plan”),
the Kansas City Southern Industries, Inc. 1987 Stock Option Plan (as amended
September 26, 1996) (the “1987 Plan”) and the Kansas City Southern Industries,
Inc. 1983 Stock Option Plan (as amended September 26, 1996) (the “1983 Plan”)
(as the same may be amended from time to time, the “Plan”). The Plan, as so
amended, restated and combined, was adopted by the Board of Directors of the
Company (the “Board”) and approved by the stockholders of the Company, to be
effective as of July 15, 1998 (the “Effective Date”). On May 6, 1999, the Board
amended Sections 2.14 and 15.1 of the Plan. Effective as of July 11, 2000, the
Compensation and Organization Committee of the Board (the “Compensation
Committee”) amended Sections 2.50, 4.1 and 5.7 of the Plan and, effective as of
July 12, 2000, adjusted the number of Shares referred to as reserved for
issuance in Section 4.1 of the Plan to reflect the 1-for-2 reverse stock split
that took place on that date. On November 7, 2002, the Compensation Committee
amended the Plan to reflect the Company’s name change from Kansas City Southern
Industries, Inc. to Kansas City Southern. On May 5, 2004, the Compensation
Committee amended Sections 1.3 and 4.1 and deleted Sections 5.9 and 6.5(e) of
the Plan. On March 14, 2005, the Compensation Committee amended Section 3.2 of
the Plan. On May 5, 2005, the shareholders of the Company approved an amendment
to the Plan by the Compensation Committee to increase the number of Shares
reserved for issuance under the Plan by 2,500,000. On August 7, 2007, the
Compensation Committee amended Section 5.7(a) of the Plan. The Plan, as so
amended, has been restated as set forth herein effective as of August 7, 2007.
     1.2 Objectives of the Plan. The Plan is intended to allow employees,
directors and consultants of the Company and its Subsidiaries to acquire or
increase equity ownership in the Company, thereby strengthening their commitment
to the success of the Company and stimulating their efforts on behalf of the
Company, and to assist the Company and its Subsidiaries in attracting new
employees, directors and consultants and retaining existing employees, directors
and consultants. The Plan also is intended to optimize the profitability and
growth of the Company through incentives which are consistent with the Company’s
goals; to provide employees, directors and consultants with an incentive for
excellence in individual performance; and to promote teamwork among employees,
directors and consultants.
     1.3 Duration of the Plan. The Plan shall remain in effect, subject to the
right of the Board or the Committee to amend or terminate the Plan at any time
pursuant to Article 15 hereof, until the earlier of July 14, 2008 or the date
all Shares subject to the Plan shall have been

 



--------------------------------------------------------------------------------



 



purchased or acquired and the restrictions on all Restricted Shares granted
under the Plan shall have lapsed, according to the Plan’s provisions. However,
in no event may an Incentive Stock Option be granted under the Plan on or after
the date 10 years following the earlier of (i) the date the Plan was adopted and
(ii) the date the Plan was approved by the stockholders of the Company.
Article 2. Definitions
     Whenever used in the Plan, the following terms shall have the meanings set
forth below:
     2.1 “Article” means an Article of the Plan.
     2.2 “Award” means Options (including Incentive Stock Options), Restricted
Shares, Bonus Shares, stock appreciation rights (SARs), limited stock
appreciation rights (LSARs), Performance Units or Performance Shares granted
under the Plan.
     2.3 “Award Agreement” means the written agreement by which an Award shall
be evidenced.
     2.4 “Board” has the meaning set forth in Section 1.1.
     2.5 “Bonus Shares” means Shares that are awarded to a Grantee without cost
and without restrictions in recognition of past performance (whether determined
by reference to another employee benefit plan of the Company or otherwise) or as
an incentive to become an employee, director or consultant of the Company or a
Subsidiary.
     2.6 “Cause” means, unless otherwise defined in an Award Agreement,
          (i) before the occurrence of a Change of Control, any one or more of
the following, as determined by the Committee:
          (A) a Grantee’s commission of a crime which, in the judgment of the
Committee, resulted or is likely to result in damage or injury to the Company or
a Subsidiary;
          (B) the material violation by the Grantee of written policies of the
Company or a Subsidiary;
          (C) the habitual neglect or failure by the Grantee in the performance
of his or her duties to the Company or a Subsidiary (but only if such neglect or
failure is not remedied within a reasonable remedial period after Grantee’s
receipt of written notice from the Company which describes such neglect or
failure in reasonable detail and specifies the remedial period); or
          (D) action or inaction by the Grantee in connection with his or her
duties to the Company or a Subsidiary resulting, in the judgment of the
Committee, in material injury to the Company or a Subsidiary; and

- 2 -



--------------------------------------------------------------------------------



 



          (ii) from and after the occurrence of a Change of Control, the
occurrence of any one or more of the following, as determined in the good faith
and reasonable judgment of the Committee:
          (A) Grantee’s conviction for committing an act of fraud, embezzlement,
theft, or any other act constituting a felony involving moral turpitude or
causing material damage or injury, financial or otherwise, to the Company;
          (B) a demonstrably willful and deliberate act or failure to act which
is committed in bad faith, without reasonable belief that such action or
inaction is in the best interests of the Company, which causes material damage
or injury, financial or otherwise, to the Company (but only if such act or
inaction is not remedied within 15 business days of Grantee’s receipt of written
notice from the Company which describes the act or inaction in reasonable
detail); or
          (C) the consistent gross neglect of duties or consistent wanton
negligence by the Grantee in the performance of the Grantee’s duties (but only
if such neglect or negligence is not remedied within a reasonable remedial
period after Grantee’s receipt of written notice from the Company which
describes such neglect or negligence in reasonable detail and specifies the
remedial period).
     2.7 “Change of Control” means, unless otherwise defined in an Award
Agreement, any one or more of the following:
          (i) the acquisition or holding by any person, entity or “group”
(within the meaning of Section 13(d)(3) or 14(d)(2) of the 1934 Act), other than
by the Company or any Subsidiary or any employee benefit plan of the Company or
a Subsidiary, of beneficial ownership (within the meaning of Rule 13d-3 under
the 1934 Act) of 20% or more of the then-outstanding Common Stock or the
then-outstanding Voting Power of the Company; provided, however, that no Change
of Control shall occur solely by reason of any such acquisition by a corporation
with respect to which, after such acquisition, more than 60% of both the
then-outstanding common shares and the then-outstanding Voting Power of such
corporation are then beneficially owned, directly or indirectly, by the persons
who were the beneficial owners of the then-outstanding Common Stock and Voting
Power of the Company immediately before such acquisition, in substantially the
same proportions as their respective ownership, immediately before such
acquisition, of the then-outstanding Common Stock and Voting Power of the
Company; or
          (ii) individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least 75% of the
Board; provided that any individual who becomes a director after the Effective
Date whose election or nomination for election by the Company’s stockholders was
approved by at least 75% of the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened “election contest” relating to the election of the
directors of the Company (as such terms are used in Rule 14a-11 under the 1934
Act) or “tender offer” (as such term is used in Section 14(d) of the 1934 Act)
or a proposed Extraordinary Transaction (as defined below)) shall be deemed to
be a member of the Incumbent Board; or

- 3 -



--------------------------------------------------------------------------------



 



          (iii) approval by the stockholders of the Company of any one or more
of the following:
               (A) a merger, reorganization, consolidation or similar
transaction (any of the foregoing, an “Extraordinary Transaction”) with respect
to which persons who were the respective beneficial owners of the
then-outstanding Common Stock and Voting Power of the Company immediately before
such Extraordinary Transaction would not, if such Extraordinary Transaction were
to be consummated immediately after such stockholder approval (but otherwise in
accordance with the terms presented in writing to the stockholders of the
Company for their approval), beneficially own, directly or indirectly, more than
60% of both the then-outstanding common shares and the then-outstanding Voting
Power of the corporation resulting from such Extraordinary Transaction, in
substantially the same proportions as their respective ownership, immediately
before such Extraordinary Transaction, of the then-outstanding Common Stock and
Voting Power of the Company,
               (B) a liquidation or dissolution of the Company, or
               (C) the sale or other disposition of all or substantially all of
the assets of the Company in one transaction or a series of related
transactions.
     2.8 “Change of Control Value” means the Fair Market Value of a Share on the
date of a Change of Control.
     2.9 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and regulations and rulings thereunder. References to a particular section
of the Code include references to successor provisions of the Code or any
successor code.
     2.10 “Committee,” “Plan Committee” and “Management Committee” have the
meaning set forth in Article 3.
     2.11 “Common Stock” means the common stock, $.01 par value, of the Company.
     2.12 “Company” has the meaning set forth in Section 1.1.
     2.13 “Covered Employee” means a Grantee who, as of the date that the value
of an Award is recognizable as taxable income, is one of the group of “covered
employees,” within the meaning of Code Section 162(m).
     2.14 “Disability” means, unless otherwise defined in an Award Agreement,
for purposes of the exercise of an Incentive Stock Option after Termination of
Affiliation, a disability within the meaning of Section 22(e)(3) of the Code,
and for all other purposes, means total disability as determined for purposes of
the long term disability plan of KCS or any Subsidiary or other employer of the
Grantee and disability shall be deemed to occur for purposes of the Plan on the
date such determination of disability is made.
     2.15 “Disqualifying Disposition” has the meaning set forth in Section 6.4.

- 4 -



--------------------------------------------------------------------------------



 



     2.16 “Effective Date” has the meaning set forth in Section 1.1.
     2.17 “Eligible Person” means (i) any employee (including any officer) of
the Company or any Subsidiary, including any such employee who is on an approved
leave of absence, layoff, or has been subject to a disability which does not
qualify as a Disability, (ii) any director of the Company or any Subsidiary and
(iii) any person performing services for the Company or a Subsidiary in the
capacity of a consultant.
     2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time. References to a particular section of the Exchange Act
include references to successor provisions.
     2.19 “Extraordinary Transaction” has the meaning set forth in Section 2.7.
     2.20 “Fair Market Value” means (A) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee, and
(B) with respect to Shares, unless otherwise determined by the Committee, as of
any date, (i) the average of the high and low trading prices on the date of
determination on the New York Stock Exchange (or, if no sale of Shares was
reported for such date, on the next preceding date on which a sale of Shares was
reported); (ii) if the Shares are not listed on the New York Stock Exchange, the
average of the high and low trading prices of the Shares on such other national
exchange on which the Shares are principally traded or as reported by the
National Market System, or similar organization, or if no such quotations are
available, the average of the high bid and low asked quotations in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated or similar organizations; or (iii) in the event that there shall be
no public market for the Shares, the fair market value of the Shares as
determined by the Committee.
     2.21 “Freestanding SAR” means an SAR that is granted independently of any
other Award.
     2.22 “Good Reason” means, unless otherwise defined in an Award Agreement,
the occurrence after a Change of Control, without a Grantee’s prior written
consent, of any one or more of the following:
     (i) the assignment to the Grantee of any duties which result in a material
adverse change in the Grantee’s position (including status, offices, titles, and
reporting requirements), authority, duties, or other responsibilities with the
Company, or any other action of the Company which results in a material adverse
change in such position, authority, duties, or responsibilities, other than an
insubstantial and inadvertent action which is remedied by the Company promptly
after receipt of notice thereof given by the Grantee,
     (ii) any relocation of the Grantee of more than 40 miles from the place
where the Grantee was located at the time of the Change of Control, or

- 5 -



--------------------------------------------------------------------------------



 



     (iii) a material reduction or elimination of any component of the Grantee’s
rate of compensation, including (x) base salary, (y) any incentive payment or
(z) benefits or perquisites which the Grantee was receiving immediately prior to
a Change of Control.
     2.23 “Grant Date” has the meaning set forth in Section 5.2.
     2.24 “Grantee” means an individual who has been granted an Award.
     2.25 “Incentive Stock Option” means an option granted under Article 6 of
the Plan that is intended to meet the requirements of Section 422 of the Code or
any successor provisions thereto.
     2.26 “including” or “includes” means “including, without limitation,” or
“includes, without limitation,” respectively.
     2.27 “LSAR” means a limited stock appreciation right.
     2.28 “Mature Shares” means Shares for which the holder thereof has good
title, free and clear of all liens and encumbrances, and which such holder
either (i) has held for at least six months or (ii) has purchased on the open
market.
     2.29 “Minimum Consideration” means $.01 per Share or such other amount that
is from time to time considered to be capital for purposes of Section 154 of the
Delaware General Corporation Law.
     2.30 “Option” means an option granted under Article 6 of the Plan.
     2.31 “Option Price” means the price at which a Share may be purchased by a
Grantee pursuant to an Option.
     2.32 “Option Term” means the period beginning on the Grant Date of an
Option and ending on the expiration date of such Option, as specified in the
Award Agreement for such Option and as may, consistent with the provisions of
the Plan, be extended from time to time by the Committee prior to the expiration
date of such Option then in effect.
     2.33 “Outside Director” means a member of the Board who is not an employee
of the Company or any Subsidiary.
     2.34 “Performance-Based Exception” means the performance-based exception
from the tax deductibility limitations of Code Section 162(m).
     2.35 “Performance Period” has the meaning set forth in Section 9.2.
     2.36 “Performance Share” or “Performance Unit” has the meaning set forth in
Article 9.

- 6 -



--------------------------------------------------------------------------------



 



     2.37 “Period of Restriction” means the period during which the transfer of
Restricted Shares is limited in some way (the length of the period being based
on the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee), and the Shares are
subject to a substantial risk of forfeiture, as provided in Article 8.
     2.38 “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof.
     2.39 “Plan” has the meaning set forth in Section 1.1.
     2.40 “Required Withholding” has the meaning set forth in Article 16.
     2.41 “Restricted Shares” means Shares that are subject to forfeiture if the
Grantee does not satisfy the conditions specified in the Award Agreement
applicable to such Shares.
     2.42 “Retirement” means for any Grantee who is an employee, Termination of
Affiliation by the Grantee upon either (i) having both attained age fifty-five
(55) and completed at least ten (10) years of service with the Company or a
Subsidiary or (ii) meeting such other requirements as may be specified by the
Committee.
     2.43 “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the
Exchange Act, as amended from time to time, together with any successor rule, as
in effect from time to time.
     2.44 “SAR” means a stock appreciation right.
     2.45 “SEC” means the United States Securities and Exchange Commission, or
any successor thereto.
     2.46 “Section” means, unless the context otherwise requires, a Section of
the Plan.
     2.47 “Section 16 Person” means a person who is subject to potential
liability under Section 16(b) of the 1934 Act with respect to transactions
involving equity securities of the Company.
     2.48 “Share” means a share of Common Stock.
     2.49 “Strike Price” of any SAR shall equal, for any Tandem SAR (whether
such Tandem SAR is granted at the same time as or after the grant of the related
Option), the Option Price of such Option, or for any other SAR, 100% of the Fair
Market Value of a Share on the Grant Date of such SAR; provided that the
Committee may specify a higher Strike Price in the Award Agreement.
     2.50 “Subsidiary” means, for purposes of grants of Incentive Stock Options,
a corporation as defined in Section 424(f) of the Code (with the Company being
treated as the

- 7 -



--------------------------------------------------------------------------------



 



employer corporation for purposes of this definition) and, for all other
purposes, a United States or foreign corporation or partnership or other similar
entity with respect to which the Company owns, directly or indirectly, 50% (or
such lesser percentage as the Committee may specify, which percentage may be
changed from time to time and may be different for different entities) or more
of the Voting Power of such corporation, partnership or other entity.
     2.51 “Tandem SAR” means an SAR that is granted in connection with a related
Option, the exercise of which shall require cancellation of the right to
purchase a Share under the related Option (and when a Share is purchased under
the related Option, the Tandem SAR shall similarly be canceled).
     2.52 “Termination of Affiliation” occurs on the first day on which an
individual is for any reason no longer providing services to the Company or any
Subsidiary in the capacity of an employee, director or consultant, or with
respect to an individual who is an employee or director of, or consultant to, a
corporation which is a Subsidiary, the first day on which such corporation
ceases to be a Subsidiary.
     2.53 “10% Owner” means a person who owns capital stock (including stock
treated as owned under Section 424(d) of the Code) possessing more than 10% of
the total combined voting power of all classes of capital stock of the Company
or any Subsidiary.
     2.54 “Voting Power” means the combined voting power of the then-outstanding
securities of a corporation entitled to vote generally in the election of
directors.
Article 3. Administration
     3.1 Committee.
          (a) Subject to Article 15, and to Section 3.2, the Plan shall be
administered by the Board, or a committee appointed by the Board to administer
the Plan (“Plan Committee”). To the extent the Board considers it desirable to
comply with or qualify under Rule 16b-3 or meet the Performance-Based Exception,
the Plan Committee shall consist of two or more directors of the Company, all of
whom qualify as “outside directors” as defined for purposes of the regulations
under Code Section 162(m) and “non-employee directors” within the meaning of
Rule 16b-3. The number of members of the Plan Committee shall from time to time
be increased or decreased, and shall be subject to such conditions, in each case
as the Board deems appropriate to permit transactions in Shares pursuant to the
Plan to satisfy such conditions of Rule 16b-3 and the Performance-Based
Exception as then in effect.
          (b) The Board or the Plan Committee may appoint and delegate to
another committee (“Management Committee”) any or all of the authority of the
Board or the Plan Committee, as applicable, with respect to Awards to Grantees
other than Grantees who are Section 16 Persons at the time any such delegated
authority is exercised.
          (c) Any references herein to “Committee” are references to the Board,
or the Plan Committee or the Management Committee, as applicable.

- 8 -



--------------------------------------------------------------------------------



 



     3.2 Powers of Committee. Subject to the express provisions of the Plan, the
Committee has full and final authority and sole discretion as follows:
          (i) to determine when, to whom and in what types and amounts Awards
should be granted and the terms and conditions applicable to each Award,
including the benefit payable under any SAR, Performance Unit or Performance
Share, and whether or not specific Awards shall be granted in connection with
other specific Awards, and if so whether they shall be exercisable cumulatively
with, or alternatively to, such other specific Awards;
          (ii) to determine the amount, if any, that a Grantee shall pay for
Restricted Shares, whether to permit or require the payment of cash dividends
thereon to be deferred and the terms related thereto, when Restricted Shares
(including Restricted Shares acquired upon the exercise of an Option) shall be
forfeited and whether such shares shall be held in escrow;
          (iii) to construe and interpret the Plan and to make all
determinations necessary or advisable for the administration of the Plan;
          (iv) to make, amend, and rescind rules relating to the Plan, including
rules with respect to the exercisability and nonforfeitability of Awards upon
the Termination of Affiliation of a Grantee;
          (v) to determine the terms and conditions of all Award Agreements
(which need not be identical) and, with the consent of the Grantee, to amend any
such Award Agreement at any time, among other things, to permit transfers of
such Awards to the extent permitted by the Plan; provided that the consent of
the Grantee shall not be required for any amendment which (A) does not adversely
affect the rights of the Grantee, or (B) is necessary or advisable (as
determined by the Committee) to carry out the purpose of the Award as a result
of any new or change in existing applicable law;
          (vi) to cancel, with the consent of the Grantee, outstanding Awards
and to grant new Awards in substitution therefor;
          (vii) to accelerate the exercisability (including exercisability
within a period of less than six months after the Grant Date) of, and to
accelerate or waive any or all of the terms and conditions applicable to, any
Award or any group of Awards for any reason and at any time, including in
connection with a Termination of Affiliation;
          (viii) subject to Sections 1.3 and 5.3, to extend the time during
which any Award or group of Awards may be exercised;
          (ix) to make such adjustments or modifications to Awards to Grantees
working outside the United States as are advisable to fulfill the purposes of
the Plan or to comply with applicable local law;

- 9 -



--------------------------------------------------------------------------------



 



          (x) to impose such additional terms and conditions upon the grant,
exercise or retention of Awards as the Committee may, before or concurrently
with the grant thereof, deem appropriate, including limiting the percentage of
Awards which may from time to time be exercised by a Grantee; and
          (xi) to take any other action with respect to any matters relating to
the Plan for which it is responsible.
     Notwithstanding the foregoing authority of the Committee and
notwithstanding any other discretionary power granted to the Committee under the
Plan, without the prior approval of the Company’s stockholders, the Committee
may not amend the terms of any option to reduce the option price, nor cancel any
option and grant a new option in its place if the effect is the same as if the
cancelled option had been amended to reduce the option price. Further, the Board
may not amend the Plan to authorize the Committee to take any such action
without the prior approval of the Company’s stockholders.
     All determinations on all matters relating to the Plan or any Award
Agreement may be made in the sole and absolute discretion of the Committee, and
all such determinations of the Committee shall be final, conclusive and binding
on all Persons. No member of the Committee shall be liable for any action or
determination made with respect to the Plan or any Award.
Article 4. Shares Subject to the Plan and Maximum Awards
     4.1 Number of Shares Available for Grants. Subject to adjustment as
provided in Section 4.2, the number of Shares hereby reserved for issuance under
the Plan shall be equal to the sum of (i) 18,100,000, and (ii) the total number
of Shares subject to Awards granted under the 1993 Plan, 1987 Plan and 1983 Plan
that are outstanding as of the Effective Date (for a total of 18,503,186); and
the number of Shares for which Awards may be granted to any Grantee on any Grant
Date, when aggregated with the number of Shares for which Awards have previously
been granted to such Grantee in the same calendar year, shall not exceed the
greater of (i) one percent (1%) of the total Shares outstanding as of such Grant
Date or (ii) 1,300,000; provided, however, that the total number of Shares for
which Awards may be granted to any Grantee in any calendar year shall not exceed
2,000,000. If any Shares subject to an Award granted hereunder are forfeited or
such Award otherwise terminates without the issuance of such Shares or of other
consideration in lieu of such Shares, the Shares subject to such Award, to the
extent of any such forfeiture or termination shall again be available for grant
under the Plan. If any Shares (whether subject to or received pursuant to an
Award granted hereunder, purchased on the open market, or otherwise obtained)
are withheld or applied as payment in connection with the exercise of an Award
or the withholding of taxes related thereto, such Shares, to the extent of any
such withholding or payment, shall again be available or shall increase the
number of Shares available, as applicable, for grant under the Plan. The
Committee may from time to time determine the appropriate methodology for
calculating the number of Shares issued pursuant to the Plan. Shares issued
pursuant to the Plan may be treasury Shares or newly-issued Shares.
     4.2 Adjustments in Authorized Shares. In the event that the Committee
determines that any dividend or other distribution (whether in the form of cash,
Shares, other securities, or

-10-



--------------------------------------------------------------------------------



 



other property), recapitalization, stock split, reverse stock split,
subdivision, consolidation or reduction of capital, reorganization, merger,
scheme of arrangement, split-up, spin-off or combination involving the Company
or repurchase or exchange of Shares or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that any adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of Shares (or other securities or property) with respect
to which Awards may be granted, (ii) the number and type of Shares (or other
securities or property) subject to outstanding Awards, and (iii) the grant or
exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award or the
substitution of other property for Shares subject to an outstanding Award;
provided, in each case that with respect to Awards of Incentive Stock Options no
such adjustment shall be authorized to the extent that such adjustment would
cause the Plan to violate Section 422(b)(1) of the Code or any successor
provision thereto; and provided further, that the number of Shares subject to
any Award denominated in Shares shall always be a whole number.
Article 5. Eligibility and General Conditions of Awards
     5.1 Eligibility. The Committee may grant Awards to any Eligible Person,
whether or not he or she has previously received an Award.
     5.2 Grant Date. The Grant Date of an Award shall be the date on which the
Committee grants the Award or such later date as specified by the Committee.
     5.3 Maximum Term. The Option Term or other period during which an Award may
be outstanding shall under no circumstances extend more than 10 years after the
Grant Date, and shall be subject to earlier termination as herein provided;
provided, however, that any deferral of a cash payment or of the delivery of
Shares that is permitted or required by the Committee pursuant to Article 12
may, if so permitted or required by the Committee, extend more than 10 years
after the Grant Date of the Award to which the deferral relates.
     5.4 Award Agreement. To the extent not set forth in the Plan, the terms and
conditions of each Award (which need not be the same for each grant or for each
Grantee) shall be set forth in an Award Agreement.
     5.5 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise or vesting of an
Award as it may deem advisable, including restrictions under applicable federal
securities laws.
     5.6 Termination of Affiliation. Except as otherwise provided in an Award
Agreement, and subject to the provisions of Section 14.1, the extent to which
the Grantee shall have the right to exercise, vest in, or receive payment in
respect of an Award following Termination of Affiliation shall be determined in
accordance with the following provisions of this Section 5.6.

-11-



--------------------------------------------------------------------------------



 



          (a) For Cause. If a Grantee has a Termination of Affiliation for
Cause, (i) the Grantee’s Restricted Shares that are forfeitable shall thereupon
be forfeited, subject to the provisions of Section 8.4 regarding repayment of
certain amounts to the Grantee; and (ii) any unexercised Option, LSAR or SAR,
and any Performance Share or Performance Unit with respect to which the
Performance Period has not ended as of the date of such Termination of
Affiliation, shall terminate effective immediately upon such Termination of
Affiliation.
          (b) On Account of Death or Disability. If a Grantee has a Termination
of Affiliation on account of death or Disability, then:
               (i) the Grantee’s Restricted Shares that were forfeitable shall
thereupon become nonforfeitable;
               (ii) any unexercised Option or SAR, whether or not exercisable on
the date of such Termination of Affiliation, may be exercised, in whole or in
part, within the first 12 months after such Termination of Affiliation (but only
during the Option Term) by the Grantee or, after his or her death, by (A) his or
her personal representative or the person to whom the Option or SAR, as
applicable, is transferred by will or the applicable laws of descent and
distribution, or (B) the Grantee’s beneficiary designated in accordance with
Article 11; and
               (iii) the benefit payable with respect to any Performance Share
or Performance Unit with respect to which the Performance Period has not ended
as of the date of such Termination of Affiliation on account of death or
Disability shall be equal to the product of the Fair Market Value of a Share as
of the date of such Termination of Affiliation or the value of the Performance
Unit specified in the Award Agreement (determined as of the date of such
Termination of Affiliation), as applicable, multiplied successively by each of
the following:
                    (1) a fraction, the numerator of which is the number of
months (including as a whole month any partial month) that have elapsed since
the beginning of such Performance Period until the date of such Termination of
Affiliation and the denominator of which is the number of months (including as a
whole month any partial month) in the Performance Period; and
                    (2) a percentage determined by the Committee that would be
earned under the terms of the applicable Award Agreement assuming that the rate
at which the performance goals have been achieved as of the date of such
Termination of Affiliation would continue until the end of the Performance
Period, or, if the Committee elects to compute the benefit after the end of the
Performance Period, the Performance Percentage, as determined by the Committee,
attained during the Performance Period.
          (c) On Account of Retirement. If a Grantee has a Termination of
Affiliation on account of Retirement, then:
               (i) the Grantee’s Restricted Shares that were forfeitable shall
thereupon become nonforfeitable;

-12-



--------------------------------------------------------------------------------



 



               (ii) any unexercised Option or SAR, whether or not exercisable on
the date of such Termination of Affiliation, may be exercised, in whole or in
part, within the first five years after such Termination of Affiliation (but
only during the Option Term) by the Grantee or, after his or her death, by
(A) his or her personal representative or the person to whom the Option or SAR,
as applicable, is transferred by will or the applicable laws of descent and
distribution, or (B) the Grantee’s beneficiary designated in accordance with
Article 11; and
               (iii) the benefit payable with respect to any Performance Share
or Performance Unit with respect to which the Performance Period has not ended
as of the date of such Termination of Affiliation on account of Retirement shall
be equal to the product of the Fair Market Value of a Share as of the date of
such Termination of Affiliation or the value of the Performance Unit specified
in the Award Agreement (determined as of the date of such Termination of
Affiliation), as applicable, multiplied successively by each of the following:
                    (1) a fraction, the numerator of which is the number of
months (including as a whole month any partial month) that have elapsed since
the beginning of such Performance Period until the date of such Termination of
Affiliation and the denominator of which is the number of months (including as a
whole month any partial month) in the Performance Period; and
                    (2) a percentage determined by the Committee that would be
earned under the terms of the applicable Award Agreement assuming that the rate
at which the performance goals have been achieved as of the date of such
Termination of Affiliation would continue until the end of the Performance
Period, or, if the Committee elects to compute the benefit after the end of the
Performance Period, the Performance Percentage, as determined by the Committee,
attained during the Performance Period.
          (d) Any Other Reason. If a Grantee has a Termination of Affiliation
for any reason other than for Cause, death, Disability or Retirement, then:
               (i) the Grantee’s Restricted Shares, to the extent forfeitable on
the date of the Grantee’s Termination of Affiliation, shall be forfeited on such
date;
               (ii) any unexercised Option or SAR, to the extent exercisable
immediately before the Grantee’s Termination of Affiliation, may be exercised in
whole or in part, not later than three months after such Termination of
Affiliation (but only during the Option Term) by the Grantee or, after his or
her death, by (A) his or her personal representative or the person to whom the
Option or SAR, as applicable, is transferred by will or the applicable laws of
descent and distribution, or (B) the Grantee’s beneficiary designated in
accordance with Article 11; and
               (iii) any Performance Shares or Performance Units with respect to
which the Performance Period has not ended as of the date of such Termination of
Affiliation shall terminate immediately upon such Termination of Affiliation.
     5.7 Nontransferability of Awards.

-13-



--------------------------------------------------------------------------------



 



          (a) Except as provided in Section 5.7(c) below, each Award, and each
right under any Award, shall be exercisable only by the Grantee during the
Grantee’s lifetime, or, if permissible under applicable law, by the Grantee’s
guardian or legal representative or an agent acting exclusively for the benefit
of the Grantee pursuant to a power of attorney.
          (b) Except as provided in Section 5.7(c) below, no Award (prior to the
time, if applicable, Shares are issued in respect of such Award), and no right
under any Award, may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Grantee otherwise than by will or by
the laws of descent and distribution (or in the case of Restricted Shares, to
the Company), and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Subsidiary; provided, that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
          (c) To the extent and in the manner permitted by the Committee, and
subject to such terms, conditions, restrictions or limitations that may be
prescribed by the Committee, a Grantee may transfer an Award (other than an
Incentive Stock Option) to (i) a spouse, sibling, parent, child (including an
adopted child) or grandchild (any of which, an “Immediate Family Member”) of the
Grantee; (ii) a trust, the primary beneficiaries of which consist exclusively of
the Grantee or Immediate Family Members of the Grantee; or (iii) a corporation,
partnership or similar entity, the owners of which consist exclusively of the
Grantee or Immediate Family Members of the Grantee.
     5.8 Cancellation and Rescission of Awards. Unless the Award Agreement
specifies otherwise, the Committee may cancel, rescind, suspend, withhold, or
otherwise limit or restrict any unexercised Award at any time if the Grantee is
not in compliance with all applicable provisions of the Award Agreement and the
Plan or if the Grantee has a Termination of Affiliation for Cause.
Article 6. Stock Options
     6.1 Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to any Eligible Person in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee. Without in any manner limiting the generality of the foregoing, the
Committee may grant to any Eligible Person, or permit any Eligible Person to
elect to receive, an Option in lieu of or in substitution for any other
compensation (whether payable currently or on a deferred basis, and whether
payable under this Plan or otherwise) which such Eligible Person may be eligible
to receive from the Company or a Subsidiary.
     6.2 Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the Option Term, the number of
shares to which the Option pertains, the time or times at which such Option
shall be exercisable and such other provisions as the Committee shall determine.

-14-



--------------------------------------------------------------------------------



 



     6.3 Option Price. The Option Price of an Option under this Plan shall be
determined by the Committee, and shall be equal to or more than 100% of the Fair
Market Value of a Share on the Grant Date; provided, however, that any Option
that is (x) granted to a Grantee in connection with the acquisition
(“Acquisition”), however effected, by the Company of another corporation or
entity (“Acquired Entity”) or the assets thereof, (y) associated with an option
to purchase shares of stock of the Acquired Entity or an affiliate thereof
(“Acquired Entity Option”) held by such Grantee immediately prior to such
Acquisition, and (z) intended to preserve for the Grantee the economic value of
all or a portion of such Acquired Entity Option (“Substitute Option”) may, to
the extent necessary to achieve such preservation of economic value, be granted
with an Option Price that is less than 100% of the Fair Market Value of a Share
on the Grant Date.
     6.4 Grant of Incentive Stock Options. At the time of the grant of any
Option, the Committee may designate that such Option shall be made subject to
additional restrictions to permit it to qualify as an “incentive stock option”
under the requirements of Section 422 of the Code. Any Option designated as an
Incentive Stock Option shall, to the extent required by Section 422 of the Code:
               (i) if granted to a 10% Owner, have an Option Price not less than
110% of the Fair Market Value of a Share on its Grant Date;
               (ii) be exercisable for a period of not more than 10 years (five
years in the case of an Incentive Stock Option granted to a 10% Owner) from its
Grant Date, and be subject to earlier termination as provided herein or in the
applicable Award Agreement;
               (iii) not have an aggregate Fair Market Value (as of the Grant
Date of each Incentive Stock Option) of the Shares with respect to which
Incentive Stock Options (whether granted under the Plan or any other stock
option plan of the Grantee’s employer or any parent or Subsidiary thereof
(“Other Plans”)) are exercisable for the first time by such Grantee during any
calendar year, determined in accordance with the provisions of Section 422 of
the Code, which exceeds $100,000 (the “$100,000 Limit”);
               (iv) if the aggregate Fair Market Value of the Shares (determined
on the Grant Date) with respect to the portion of such grant which is
exercisable for the first time during any calendar year (“Current Grant”) and
all Incentive Stock Options previously granted under the Plan and any Other
Plans which are exercisable for the first time during the same calendar year
(“Prior Grants”) would exceed the $100,000 Limit be exercisable as follows:
               (A) the portion of the Current Grant which would, when added to
any Prior Grants, be exercisable with respect to Shares which would have an
aggregate Fair Market Value (determined as of the respective Grant Date for such
options) in excess of the $100,000 Limit shall, notwithstanding the terms of the
Current Grant, be exercisable for the first time by the Grantee in the first
subsequent calendar year or years in which it could be exercisable for the first
time by the Grantee when added to all Prior Grants without exceeding the
$100,000 Limit; and

-15-



--------------------------------------------------------------------------------



 



               (B) if, viewed as of the date of the Current Grant, any portion
of a Current Grant could not be exercised under the preceding provisions of this
Section during any calendar year commencing with the calendar year in which it
is first exercisable through and including the last calendar year in which it
may by its terms be exercised, such portion of the Current Grant shall not be an
Incentive Stock Option, but shall be exercisable as an Option which is not an
Incentive Stock Option at such date or dates as are provided in the Current
Grant;
               (v) be granted within 10 years from the earlier of the date the
Plan is adopted or the date the Plan is approved by the stockholders of the
Company; and
               (vi) by its terms not be assignable or transferable other than by
will or the laws of descent and distribution and may be exercised, during the
Grantee’s lifetime, only by the Grantee; provided, however, that the Grantee
may, in any manner permitted by the Plan and specified by the Committee,
designate in writing a beneficiary to exercise his or her Incentive Stock Option
after the Grantee’s death.
     Any Option designated as an Incentive Stock Option shall also require the
Grantee to notify the Committee of any disposition of any Shares issued pursuant
to the exercise of the Incentive Stock Option under the circumstances described
in Section 421(b) of the Code (relating to certain disqualifying dispositions)
(any such circumstance, a “Disqualifying Disposition”), within 10 days of such
Disqualifying Disposition.
     Notwithstanding the foregoing and Section 3.2(v), the Committee may,
without the consent of the Grantee, at any time before the exercise of an Option
(whether or not an Incentive Stock Option), take any action necessary to prevent
such Option from being treated as an Incentive Stock Option.
     6.5 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a written notice of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares made by any one or more of the
following means subject to the approval of the Committee:
          (a) cash, personal check or wire transfer;
          (b) Mature Shares, valued at their Fair Market Value on the date of
exercise;
          (c) Restricted Shares held by the Grantee for at least six months
prior to the exercise of the Option, each such Share valued at the Fair Market
Value of a Share on the date of exercise;
          (d) subject to applicable law, pursuant to procedures approved by the
Committee, through the sale of the Shares acquired on exercise of the Option
through a broker-dealer to whom the Grantee has submitted an irrevocable notice
of exercise and irrevocable instructions to deliver promptly to the Company the
amount of sale or loan proceeds

-16-



--------------------------------------------------------------------------------



 



sufficient to pay for such Shares, together with, if requested by the Company,
the amount of federal, state, local or foreign withholding taxes payable by
Grantee by reason of such exercise.
If any Restricted Shares (“Tendered Restricted Shares”) are used to pay the
Option Price, a number of Shares acquired on exercise of the Option equal to the
number of Tendered Restricted Shares shall be subject to the same restrictions
as the Tendered Restricted Shares, determined as of the date of exercise of the
Option.
Article 7. Stock Appreciation Rights and Limited Stock Appreciation Rights
     7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs
may be granted to any Eligible Person at any time and from time to time as shall
be determined by the Committee. The Committee may grant Freestanding SARs,
Tandem SARs, or any combination thereof.
     The Committee shall determine the number of SARs granted to each Grantee
(subject to Article 4), the Strike Price thereof, and, consistent with
Section 7.2 and the other provisions of the Plan, the other terms and conditions
pertaining to such SARs.
     7.2 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part
of the Shares subject to the related Award upon the surrender of the right to
exercise the equivalent portion of the related Award. A Tandem SAR may be
exercised only with respect to the Shares for which its related Award is then
exercisable.
     Notwithstanding any other provision of this Plan to the contrary, with
respect to a Tandem SAR, (i) the Tandem SAR will expire no later than the
expiration of the underlying Option; (ii) the value of the payout with respect
to the Tandem SAR may be for no more than 100% of the difference between the
Option Price of the underlying Option and the Fair Market Value of the Shares
subject to the underlying Option at the time the Tandem SAR is exercised; and
(iii) the Tandem SAR may be exercised only when the Fair Market Value of the
Shares subject to the Option exceeds the Option Price of the Option.
     7.3 Payment of SAR Amount. Upon exercise of an SAR, the Grantee shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

  (a)   the excess of the Fair Market Value of a Share on the date of exercise
over the Strike Price;

by

  (b)   the number of Shares with respect to which the SAR is exercised;

provided that the Committee may provide in the Award Agreement that the benefit
payable on exercise of an SAR shall not exceed such percentage of the Fair
Market Value of a Share on the Grant Date as the Committee shall specify. As
determined by the Committee, the payment upon SAR exercise may be in cash, in
Shares which have an aggregate Fair Market Value (as of the

-17-



--------------------------------------------------------------------------------



 



date of exercise of the SAR) equal to the amount of the payment, or in some
combination thereof, as set forth in the Award Agreement.
     7.4 Grant of LSARs. Subject to the terms and conditions of the Plan, LSARs
may be granted to any Eligible Person at any time and from time to time as shall
be determined by the Committee. Each LSAR shall be identified with a Share
subject to an Option or SAR held by the Grantee, which may include an Option or
SAR previously granted under the Plan. Upon the exercise, expiration,
termination, forfeiture or cancellation of the Option or SAR with which an LSAR
is identified, such LSAR shall terminate.
     7.5 Exercise of LSARs. Each LSAR shall automatically be exercised upon a
Change of Control which has not been approved by the Incumbent Board. The
exercise of an LSAR shall result in the cancellation of the Option or SAR with
which such LSAR is identified, to the extent of such exercise.
     7.6 Payment of LSAR Amount. Within 10 business days after the exercise of
an LSAR, the Company shall pay to the Grantee, in cash, an amount equal to the
difference between:

  (a)   the greatest of (i) the Change of Control Value, (ii) the Fair Market
Value of a Share on the date occurring during the 180-day period immediately
preceding the date of the Change of Control on which such Fair Market Value is
the greatest, or (iii) such other valuation amount, if any, as may be determined
pursuant to the provisions of the applicable Award Agreement;

minus

  (b)   either (i) in the case of an LSAR identified with an Option, the Option
Price of such Option or (ii) in the case of an LSAR identified with an SAR, the
Strike Price of such SAR.

Article 8. Restricted Shares
     8.1 Grant of Restricted Shares. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Restricted
Shares to any Eligible Person in such amounts as the Committee shall determine.
     8.2 Award Agreement. Each grant of Restricted Shares shall be evidenced by
an Award Agreement that shall specify the Period(s) of Restriction, the number
of Restricted Shares granted, and such other provisions as the Committee shall
determine. The Committee may impose such conditions and/or restrictions on any
Restricted Shares granted pursuant to the Plan as it may deem advisable,
including restrictions based upon the achievement of specific performance goals
(Company-wide, divisional, Subsidiary and/or individual), time-based
restrictions on vesting, and/or restrictions under applicable securities laws.

-18-



--------------------------------------------------------------------------------



 



     8.3 Consideration. The Committee shall determine the amount, if any, that a
Grantee shall pay for Restricted Shares, which shall be (except with respect to
Restricted Shares that are treasury shares) at least the Minimum Consideration
for each Restricted Share. Such payment shall be made in full by the Grantee
before the delivery of the shares and in any event no later than 10 business
days after the Grant Date for such shares.
     8.4 Effect of Forfeiture. If Restricted Shares are forfeited, and if the
Grantee was required to pay for such shares or acquired such Restricted Shares
upon the exercise of an Option, the Grantee shall be deemed to have resold such
Restricted Shares to the Company at a price equal to the lesser of (x) the
amount paid by the Grantee for such Restricted Shares, or (y) the Fair Market
Value of a Share on the date of such forfeiture. The Company shall pay to the
Grantee the required amount as soon as is administratively practical. Such
Restricted Shares shall cease to be outstanding, and shall no longer confer on
the Grantee thereof any rights as a stockholder of the Company, from and after
the date of the event causing the forfeiture, whether or not the Grantee accepts
the Company’s tender of payment for such Restricted Shares.
     8.5 Escrow; Legends. The Committee may provide that the certificates for
any Restricted Shares (x) shall be held (together with a stock power executed in
blank by the Grantee) in escrow by the Secretary of the Company until such
Restricted Shares become nonforfeitable or are forfeited and/or (y) shall bear
an appropriate legend restricting the transfer of such Restricted Shares. If any
Restricted Shares become nonforfeitable, the Company shall cause certificates
for such shares to be issued without such legend.
Article 9. Performance Units and Performance Shares
     9.1 Grant of Performance Units and Performance Shares. Subject to the terms
of the Plan, Performance Units or Performance Shares may be granted to any
Eligible Person in such amounts and upon such terms, and at any time and from
time to time, as shall be determined by the Committee.
     9.2 Value/Performance Goals. Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. The Committee shall set performance goals which,
depending on the extent to which they are met, will determine the number or
value of Performance Units or Performance Shares that will be paid out to the
Grantee. For purposes of this Article 9, the time period during which the
performance goals must be met shall be called a “Performance Period.”
     9.3 Earning of Performance Units and Performance Shares. Subject to the
terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Units or Performance Shares shall be entitled to receive a
payout based on the number and value of Performance Units or Performance Shares
earned by the Grantee over the Performance Period, to be determined as a
function of the extent to which the corresponding performance goals have been
achieved.

-19-



--------------------------------------------------------------------------------



 



     If a Grantee is promoted, demoted or transferred to a different business
unit of the Company during a Performance Period, then, to the extent the
Committee determines the performance goals or Performance Period are no longer
appropriate, the Committee may adjust, change or eliminate the performance goals
or the applicable Performance Period as it deems appropriate in order to make
them appropriate and comparable to the initial performance goals or Performance
Period.
     9.4 Form and Timing of Payment of Performance Units and Performance Shares.
Payment of earned Performance Units or Performance Shares shall be made in a
lump sum following the close of the applicable Performance Period. The Committee
may pay earned Performance Units or Performance Shares in the form of cash or in
Shares (or in a combination thereof) which have an aggregate Fair Market Value
equal to the value of the earned Performance Units or Performance Shares at the
close of the applicable Performance Period. Such Shares may be granted subject
to any restrictions deemed appropriate by the Committee. The form of payout of
such Awards shall be set forth in the Award Agreement pertaining to the grant of
the Award.
     As determined by the Committee, a Grantee may be entitled to receive any
dividends declared with respect to Shares which have been earned in connection
with grants of Performance Units or Performance Shares but not yet distributed
to the Grantee. In addition, a Grantee may, as determined by the Committee, be
entitled to exercise his or her voting rights with respect to such Shares.
Article 10. Bonus Shares
     Subject to the terms of the Plan, the Committee may grant Bonus Shares to
any Eligible Person, in such amount and upon such terms and at any time and from
time to time as shall be determined by the Committee. The terms of such Bonus
Shares shall be set forth in the Award Agreement pertaining to the grant of the
Award.
Article 11. Beneficiary Designation
     Each Grantee under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Grantee, shall be in a form prescribed by the
Company, and will be effective only when filed by the Grantee in writing with
the Company during the Grantee’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Grantee’s death shall be paid to
the Grantee’s estate.
Article 12. Deferrals
     The Committee may permit or require a Grantee to defer receipt of the
payment of cash or the delivery of Shares that would otherwise be due by virtue
of the exercise of an Option or SAR, the lapse or waiver of restrictions with
respect to Restricted Shares, the satisfaction of any requirements or goals with
respect to Performance Units or Performance Shares, or the grant of

-20-



--------------------------------------------------------------------------------



 



Bonus Shares. If any such deferral is required or permitted, the Committee shall
establish rules and procedures for such deferrals. Except as otherwise provided
in an Award Agreement, any payment or any Shares that are subject to such
deferral shall be made or delivered to the Grantee upon the Grantee’s
Termination of Affiliation.
Article 13. Rights of Employees/Directors/Consultants
     13.1 Employment. Nothing in the Plan shall interfere with or limit in any
way the right of the Company to terminate any Grantee’s employment, directorship
or consultancy at any time, nor confer upon any Grantee the right to continue in
the employ or as a director or consultant of the Company.
     13.2 Participation. No employee, director or consultant shall have the
right to be selected to receive an Award under the Plan, or, having been so
selected, to be selected to receive a future Award.
Article 14. Change of Control
     14.1 Change of Control. Except as otherwise provided in an Award Agreement,
if a Change of Control occurs, then:
          (i) the Grantee’s Restricted Shares that were forfeitable shall
thereupon become nonforfeitable;
          (ii) any unexercised Option or SAR, whether or not exercisable on the
date of such Change of Control, shall thereupon be fully exercisable and may be
exercised, in whole or in part; and
          (iii) the Company shall immediately pay to the Grantee, with respect
to any Performance Share or Performance Unit with respect to which the
Performance Period has not ended as of the date of such Change of Control, a
cash payment equal to the product of (A) in the case of a Performance Share, the
Change of Control Value or (B) in the case of a Performance Unit, the value of
the Performance Unit specified in the Award Agreement, as applicable, multiplied
successively by each of the following:
               (1) a fraction, the numerator of which is the number of whole and
partial months that have elapsed between the beginning of such Performance
Period and the date of such Change of Control and the denominator of which is
the number of whole and partial months in the Performance Period; and
               (2) a percentage equal to a greater of (x) the target percentage,
if any, specified in the applicable Award Agreement or (y) the maximum
percentage, if any, that would be earned under the terms of the applicable Award
Agreement assuming that the rate at which the performance goals have been
achieved as of the date of such Change of Control would continue until the end
of the Performance Period.

-21-



--------------------------------------------------------------------------------



 



     14.2 Pooling of Interests Accounting. If the Committee determines, prior to
a sale or merger of the Company that the Committee determines is reasonably
likely to occur, that the grant or exercise of Options, SARs or LSARs would
preclude the use of pooling of interests accounting (“pooling”) after the
consummation of such sale or merger and that such preclusion of pooling would
have a material adverse effect on such sale or merger, the Committee may
(a) make any adjustments in such Options, SARs or LSARs prior to the sale or
merger that will permit pooling after the consummation of such sale or merger or
(b) cause the Company to pay the benefits attributable to such Options, SARs or
LSARs (including for this purpose not only the spread between the then Fair
Market Value of the Shares subject to such Options, SARs or LSARs and the Option
Price or Strike Price applicable thereto, but also the additional value of such
Options, SARs, or LSARs in excess of such spread, as determined by the
Committee) in the form of Shares if such payment would not cause the transaction
to remain or become ineligible for pooling; provided, however, no such
adjustment or payment may be made that would adversely affect in any material
way any such Options, SARs or LSARs without the consent of the affected Grantee.
Article 15. Amendment, Modification, and Termination
     15.1 Amendment, Modification, and Termination. Subject to the terms of the
Plan, the Board may at any time and from time to time, alter, amend, suspend or
terminate the Plan in whole or in part without the approval of the Company’s
stockholders. The Board may delegate to the Plan Committee any or all of the
authority of the Board under Section 15.1 to alter, amend suspend or terminate
the Plan.
     15.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including the events described in Section 4.2) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan; provided that no such adjustment shall be authorized to the
extent that such authority would be inconsistent with the Plan’s meeting the
requirements of the Performance-Based Exception.
     15.3 Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, no termination, amendment, or modification of the Plan
shall adversely affect in any material way any Award previously granted under
the Plan, without the written consent of the Grantee of such Award.
Article 16. Withholding
     16.1 Withholding
          (a) Mandatory Tax Withholding.

-22-



--------------------------------------------------------------------------------



 



     (1) Whenever under the Plan, Shares are to be delivered upon exercise or
payment of an Award or upon Restricted Shares becoming nonforfeitable, or any
other event with respect to rights and benefits hereunder, the Company shall be
entitled to require (i) that the Grantee remit an amount in cash, or if
determined by the Committee, Mature Shares, sufficient to satisfy all federal,
state, local and foreign tax withholding requirements related thereto (“Required
Withholding”), (ii) the withholding of such Required Withholding from
compensation otherwise due to the Grantee or from any Shares or other payment
due to the Grantee under the Plan or (iii) any combination of the foregoing.
     (2) Any Grantee who makes a Disqualifying Disposition or an election under
Section 83(b) of the Code shall remit to the Company an amount sufficient to
satisfy all resulting Required Withholding; provided that, in lieu of or in
addition to the foregoing, the Company shall have the right to withhold such
Required Withholding from compensation otherwise due to the Grantee or from any
Shares or other payment due to the Grantee under the Plan.
          (b) Elective Share Withholding.
     (1) Subject to subsection 16.1(b)(2), a Grantee may elect the withholding
(“Share Withholding”) by the Company of a portion of the Shares subject to an
Award upon the exercise of such Award or upon Restricted Shares becoming
non-forfeitable or upon making an election under Section 83(b) of the Code
(each, a “Taxable Event”) having a Fair Market Value equal to (i) the minimum
amount necessary to satisfy Required Withholding liability attributable to the
Taxable Event; or (ii) with the Committee’s prior approval, a greater amount,
not to exceed the estimated total amount of such Grantee’s tax liability with
respect to the Taxable Event.
     (2) Each Share Withholding election shall be subject to the following
conditions:
                    (A) any Grantee’s election shall be subject to the
Committee’s discretion to revoke the Grantee’s right to elect Share Withholding
at any time before the Grantee’s election if the Committee has reserved the
right to do so in the Award Agreement;
                    (B) the Grantee’s election must be made before the date (the
“Tax Date”) on which the amount of tax to be withheld is determined; and
                    (C) the Grantee’s election shall be irrevocable.
     16.2 Notification Under Code Section 83(b). If the Grantee, in connection
with the exercise of any Option, or the grant of Restricted Shares, makes the
election permitted under Section 83(b) of the Code to include in such Grantee’s
gross income in the year of transfer the amounts specified in Section 83(b) of
the Code, then such Grantee shall notify the Company of such election within
10 days of filing the notice of the election with the Internal Revenue Service,
in addition to any filing and notification required pursuant to regulations
issued under

-23-



--------------------------------------------------------------------------------



 



Section 83(b)of the Code. The Committee may, in connection with the grant of an
Award or at any time thereafter prior to such an election being made, prohibit a
Grantee from making the election described above.
Article 17. Successors
     All obligations of the Company under the Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise of all or substantially all of the business
and/or assets of the Company.
Article 18. Additional Provisions
     18.1 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.
     18.2 Severability. If any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
     18.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or stock exchanges as may be
required. Notwithstanding any provision of the Plan or any Award, Grantees shall
not be entitled to exercise, or receive benefits under, any Award, and the
Company shall not be obligated to deliver any Shares or other benefits to a
Grantee, if such exercise or delivery would constitute a violation by the
Grantee or the Company of any applicable law or regulation.
     18.4 Securities Law Compliance.
          (a) If the Committee deems it necessary to comply with any applicable
securities law, or the requirements of any stock exchange upon which Shares may
be listed, the Committee may impose any restriction on Shares acquired pursuant
to Awards under the Plan as it may deem advisable. All certificates for Shares
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations and other requirements of the SEC,
any stock exchange upon which Shares are then listed, any applicable securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. If so requested
by the Company, the Grantee shall make a written representation to the Company
that he or she will not sell or offer to sell any Shares unless a registration
statement shall be in effect with respect to such Shares under the Securities
Act of 1993, as amended, and any applicable state securities law or unless he or
she

-24-



--------------------------------------------------------------------------------



 



shall have furnished to the Company evidence satisfactory to the Company that
such registration is not required.
          (b) If the Committee determines that the exercise or nonforfeitability
of, or delivery of benefits pursuant to, any Award would violate any applicable
provision of securities laws or the listing requirements of any stock exchange
upon which any of the Company’s equity securities are listed, then the Committee
may postpone any such exercise, nonforfeitability or delivery, as applicable,
but the Company shall use all reasonable efforts to cause such exercise,
nonforfeitability or delivery to comply with all such provisions at the earliest
practicable date.
     18.5 No Rights as a Stockholder. A Grantee shall not have any rights as a
stockholder of the Company with respect to the Shares (other than Restricted
Shares) which may be deliverable upon exercise or payment of such Award until
such shares have been delivered to him or her. Restricted Shares, whether held
by a Grantee or in escrow by the Secretary of the Company, shall confer on the
Grantee all rights of a stockholder of the Company, except as otherwise provided
in the Plan or Award Agreement. At the time of a grant of Restricted Shares, the
Committee may require the payment of cash dividends thereon to be deferred and,
if the Committee so determines, reinvested in additional Restricted Shares.
Stock dividends and deferred cash dividends issued with respect to Restricted
Shares shall be subject to the same restrictions and other terms as apply to the
Restricted Shares with respect to which such dividends are issued. The Committee
may provide for payment of interest on deferred cash dividends.
     18.6 Nature of Payments. Awards shall be special incentive payments to the
Grantee and shall not be taken into account in computing the amount of salary or
compensation of the Grantee for purposes of determining any pension, retirement,
death or other benefit under (a) any pension, retirement, profit-sharing, bonus,
insurance or other employee benefit plan of the Company or any Subsidiary or
(b) any agreement between (i) the Company or any Subsidiary and (ii) the
Grantee, except as such plan or agreement shall otherwise expressly provide.
     18.7 Performance Measures. Unless and until the Committee proposes for
stockholder vote and stockholders approve a change in the general performance
measures set forth in this Section 18.7, the performance measure(s) to be used
for purposes of such Awards shall be chosen from among the following:

  (a)   Earnings (either in the aggregate or on a per-share basis);     (b)  
Net income (before or after taxes);     (c)   Operating income;     (d)   Cash
flow;     (e)   Return measures (including return on assets, equity, or sales);

-25-



--------------------------------------------------------------------------------



 



  (f)   Earnings before or after either, or any combination of, taxes, interest
or depreciation and amortization;     (g)   Gross revenues;     (h)   Share
price (including growth measures and stockholder return or attainment by the
Shares of a specified value for a specified period of time);     (i)  
Reductions in expense levels in each case, where applicable, determined either
on a Company-wide basis or in respect of any one or more business units;     (j)
  Net economic value; or     (k)   Market share.

     Any of the foregoing performance measures may be applied, as determined by
the Committee, on the basis of the Company as a whole, or in respect of any one
or more Subsidiaries or divisions of the Company or any part of a Subsidiary or
division of the Company that is specified by the Committee.
     The Committee may adjust the determinations of the degree of attainment of
the preestablished performance goals; provided, however, that Awards which are
designed to qualify for the Performance-Based Exception may not be adjusted
upward without the approval of the Company’s stockholders (the Committee may
adjust such Awards downward).
     In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing performance measures without
obtaining stockholder approval of such changes, and still qualify for the
Performance-Based Exception, the Committee shall have sole discretion to make
such changes without obtaining stockholder approval.
     18.8 Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Delaware
other than its laws respecting choice of law.

-26-